People v Castro (2022 NY Slip Op 01309)





People v Castro


2022 NY Slip Op 01309


Decided on March 2, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 2, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
ANGELA G. IANNACCI
JOSEPH J. MALTESE
LARA J. GENOVESI, JJ.


2019-13953
 (Ind. No. 2887/18)

[*1]The People of the State of New York, respondent,
vRobert Castro, appellant.


Janet E. Sabel, New York, NY (Harold V. Ferguson, Jr., of counsel; Joseph Messina on the memorandum), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Keith Dolan of counsel; Darci Siegel on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Deborah Dowling, J.), imposed October 31, 2019, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
Contrary to the defendant's contention, the portion of the sentence imposing a period of five years of probation was not excessive (see People v Suitte , 90 AD2d 80).
DUFFY, J.P., IANNACCI, MALTESE and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court